DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 5, 9, 11, 12, 15, 17, 22, 24-25, 27, 30, 33-39, 41-42, 44-45, 47, 61, 63-64, and 66-68 are currently pending.  Claims 1, 2, 5, 9, 12, 15, 17, 22, 30, 33, and 66 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 24-25, 27, 34-39, 41-42, 44-45, 47, 61, 63-64, and 67-68 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1, 2, 5, 9, 11, 12, 15, 17, 22, 24, and 25) in the reply filed on Dec. 29, 2021 is acknowledged.  Applicant has elected Group I without traverse. However, Applicant’s remarks (p.7, section II) that claims 30, 33, and 66 read on Group I have been fully considered and are persuasive, therefore claims 30, 33, and 66 are presently included in Group I for the purposes of this examination on the merits.  Claims 34-38, 39, 41-42, 44-45, 47, 61, 63, 64, and 67-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply Dec. 29, 2021, applicants elected the following species:
Peptide structure: Ac-aaEGKASFTTFTVTKGSaa-NH2 (SEQ ID NO: 8) in dry powder composition.
In addition, applicants have stated that claims 1, 2, 5, 9, 12, 15, 17, 22, 30, 33, and 66 read on the elected species of Group I.  These claims will be examined further on the merits of the claims.



Information Disclosure Statement
The references cited on the information disclosure statements were considered and have been made of record to the extent that each was provided.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5, 9, 12, 15, 17, 22, 30, 33, and 66 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite in the recitation "core sequence" in claim 1.  The phrase core sequence is subjective and is not defined in a limiting way in the specification.  This term is not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Thus, one of ordinary skill in the art could reasonably construe "core sequence" to be of any design and length provided it comprises at least 2 amino acids of SEQ ID NO: 3 and differs by a single amino acid from SEQ ID NO: 1.  Since one of ordinary skill in the art could not be expected 
Claims 2, 5, 9, 12, 15, 17, 22, 30, 33, and 66 all depend from claim 1 and are therefore indefinite as well.
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
For the purposes of this Office Action, this term “core sequence” will be interpreted as a peptide comprising an amino acid sequence of ASFTTFTVT (SEQ ID NO: 3). 

The term “lacking identity to SEQ ID NO: 1”” in claim 1 is a relative term which renders the claim indefinite. The term “identity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what constitutes “identity”, as any amino acid contained within the entirety of SEQ ID NO: 1 could be said to have identity on either side of the “core sequence” from claim 1.  The standard by which one is to determine “identity” to SEQ ID NO:1 is not clear.


Peptide Sequence Claim Interpretation
The Office generally interprets claims comprising SEQ ID NOs in the following manner: "comprising a sequence of SEQ ID NO: 1" requires only the minimal sequence segment (i.e. a dimer or the sequence of SEQ ID NO: 1" requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without any N-/C-terminal additions; "consisting of an amino acid sequence of SEQ ID NO: 1" encompasses any sequence of two or more amino acids fully contained within SEQ ID NO: 1 and potentially excluding other amino acid sequences; "consisting of the amino acid sequence of SEQ ID NO: 1" is limited to the sequence of the amino acids as specified by SEQ ID NO: 1, and nothing more or less; "an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" is any sequence of two or more amino acids fully contained within SEQ ID NOs: 1, 2, or 3; and "the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.  However, it is noted that any of these interpretations may differ based on the specific claim language/structure of any given claim.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  

Claims 1, 2, 5, 12, 30, and 66 are rejected under 35 U.S.C.§ 102(a)(1) as being anticipated by JUNLIANG, CN 107216394 A, Pub: Sep. 29, 2017.
Junliang discloses DGIWKASFTTFTVTKYWFYRRQIKIWFQNRRMKWKK (SEQ ID NO: 1) in greater than 97% purity at initial synthesis (See Dialog translation Abstract; claim 1; p. 4/9, 
Add a citation for claim 12
Thus, Junliang anticipates claims 1, 2, 5, 12, 30, and 66.

Claims 1, 2, 5, 30, and 66 are rejected under 35 U.S.C.§ 102(a)(2) as being anticipated by SESSA, WO 02/20768 A2, Pub: Mar. 14, 2002, on IDS.
	Sessa discloses DGIWKASFTTFTVTKYWFYR (SEQ ID NO: 1) and DGVWRVSYTTFTVTKYWCYR (SEQ ID NO: 3) or human equivalents; and claims isolated peptides comprising three (3) or more amino acids of each independent sequence, conservative amino acid substitutions, and naturally occurring variants of each. (See p. 12, line 25; p.13, lines 1-2; claim 16). Sessa further discloses dry powder inhaler preparation (p.31, line 8).
	Thus, Sessa anticipates claims 1, 2, 5, 30, and 66.

Claims 1, 2, 5, 30, and 66 are rejected under 35 U.S.C.§ 102(a)(2) as being anticipated by SESSA, US 2015/0141340 A1, Pub: May 21, 2015, on IDS.
Sessa discloses RQIKIWFQNRRMKWKKDGIWKASFTTFTVTKYWFYR (SEQ ID NO: 13) [0064]. Sessa also teaches powder compositions. [0092].
Thus, Sessa anticipates claims 1, 2, 5, 30, and 66.

Claims 1, 2, 5, 9, 11, 12, 15, 30, 33 and 66 are rejected under 35 U.S.C.§ 102(a)(2) as being anticipated by BELIVEAU, US 2011/0218152 A1, Pub: Sep. 8, 2011, on IDS.
	Beliveau discloses a substantially pure polypeptide having at least 50% sequence identity to the sequence DGIWKASFTTFTVTKYWFYR. [0006]. Further, Beliveau discloses a table ASFTTFTVTKY (i.e., SEQ ID NOs: 1, 11, 15, 26, 39, and 43), etc.] and indicates that the peptide of the invention may include at least 50% sequence identity to those amino acid sequences listed. ([0039], Table 1; Sequence listing). In addition, Beliveau teaches N- terminal and/ or C-terminal amino acid addition of both Cav-1 amino acids; as well as, 1-100 additional amino acids to facilitate fusion proteins. ([0039]; [0045]). Beliveau teaches more than one additional modification including: D-amino acids in the N-terminal and C-terminal positions to increase in vivo stability; non-standard amino acid substitution (e.g., ornithine); and both N-terminal acetyl and C-terminal amide groups to enhance serum stability. ([0047]; [0048]; [0051]; [0054]). Specifically, Beliveau teaches substitutions of serine for tyrosine, and glycine as a non-polar or uncharged amino acid substitution. ([0059]). Finally, Beliveau discloses poly peptides having substantial purity (99%), and powdered compositions. ([0015]; [0084]).
	Thus, Beliveau anticipates claims 1, 2, 5, 9, 11, 12, 15, 30, 33 and 66.

Claims 1, 2, 5, 9, 11, 12, 15, and 30 are rejected under 35 U.S.C.§ 102(a)(2) as being anticipated by SHETTY, US 2016/0272678 A1, Pub: Sep. 22, 2016, on IDS. 
Shetty discloses CSP-4: FTTFVTV (SEQ ID NO: 1) and variants up to 20 amino acids in length; as well as, variants having from 20% to greater than 100% activity compared to CSP-4, e.g., SEQ ID NO: 2 (DGIWKASFTTFTVTKYWFYR). ([0028]- [0031]). In addition, Shetty claims a recombinant polypeptide comprising SEQ ID NO: 1, wherein the polypeptide includes less than 20 contiguous amino acids of the human CAV-1 polypeptide, consisting of less than 20 amino acids comprising 1-5 additional amino acids on N-terminal or C-terminal ends, with at least one D-amino acid; as well as, capped N and/or C-termini and pharmaceutical composition of said variants for lung installation. (claims 31-33, 35, 36, and 38). 

Shetty also teaches rational drug design and testing of analogs, including screening substitutions by competitive binding assay for the desired characteristics with the goal of observing greater than 100% activity when compared to CSP-4: FTTFTVT (SEQ ID NO: 1). ([0133]- [0136]). Shetty further describes additional N and C capping enabling a functional “prodrug” or molecules that undergo enzymatic transformation within the body in order to release the active drug; additions of lysinyl residues to facilitate cyclization; and inclusion of agents useful for crosslinking. ([0187]- [0180]). Finally, Shetty describes administration of the peptides by instillation or inhalation. ([0231]; [0239]; claims 37-39).
Thus, Shetty anticipates claims 1, 2, 5, 9, 11, 12, 15, and 30.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 11, 12, 15, 17, 30, 33, and 66 are rejected under 35 U.S.C. 103 as being obvious over SHETTY, US 2016/0272678 A1, Pub: Sep. 22, 2016, on IDS, in view of BELIVEAU, US 2011/0218152 A1, Pub: Sep. 8, 2011, on IDS.
Shetty discloses CSP-4: FTTFVTV (SEQ ID NO: 1) and variants up to 20 amino acids in length; as well as, variants having from 20% to greater than 100% activity to CSP-4, e.g., SEQ ID NO: 2 (DGIWKASFTTFTVTKYWFYR). ([0016]; [0028]- [0031]). In addition, Shetty claims a recombinant polypeptide comprising SEQ ID NO: 1, wherein the polypeptide includes less than 20 contiguous amino acids of the human CAV-1 polypeptide, consisting of less than 20 amino acids comprising 1-5 additional amino acids on N-terminal or C-terminal ends, with at least one D-amino acid; as well as, capped N and/or C-termini and pharmaceutical composition of said variants for lung installation. (claims 31-33, 35, 36, and 38). 
In addition, Shetty teaches FTTFTVT (SEQ ID NO: 1) as a core sequence, that is the minimum required fragment to effect the required change in p53, uPA, and PAI-1 observed in FL-fibroblasts and to block Fibrosis (Fig 6D, [0099]; [0119]). Shetty further teaches functional variants which one would understand as being “easily made”. ([0127]- [0128]). Some of the disclosure’s teachings include conservative substitutions of 1, 2, or 3 residues; use of both L- and D-amino acids; non-natural or “modified or unusual” amino acids; N-terminal acetyl group, and C-terminal amido group. ([0126]; [0134]; [0180]; [0172]). Shetty also teaches rational drug design and testing of analogs; including screening substitutions by competitive binding assay for 
Shetty does not disclose instant SEQ ID NO: 10, purity greater than 98%, or powder formulation.
Regarding claims 11, 17, 33 and 66, with respect to OASFTTFTVTOS (SEQ ID NO: 9), or OASFTTFTVTOS-NH2 (SEQ ID NO: 10), Beliveau discloses Cav-1 fragment “KASFTTFTVTKY”. ([0039], Table 1; Col 2, Row 2). Beliveau also teaches substitutions of serine for tyrosine, for ornithine for lysine, and glycine as a non-polar or uncharged amino acid substitution. ([0048]; [0059]). In addition, Beliveau discloses poly peptides of similar composition and length having substantial purity (99%), and powdered compositions. ([0015]; [0084]).
Thus, all of the elements required of the claims were known in the art at the time of filing. Further, one of ordinary skill would have been motivated to increase effectiveness against fibrosis, and the skilled artisan practicing the teachings of rational drug design (as taught by Shetty) and common peptide modifications to the active sequence FTTFTVT as taught by Shetty and modified by Beliveau would have arrived at OASFTTFTVTOS-NH2 (SEQ ID NO: 10) of the present claims as an obvious variant. In addition, the sequence of claim 17 would fall within the limitations of 50% sequence identity (89.7%) to at least one fragment taught by Beliveau (“KASFTTFTVTKY”), which indicates that both a 99% pure peptide and powdered composition 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. US 11,161,875 B2 (‘875), Pub: Nov. 2, 2021
Claims 1, 2, 5, 9(a), 12, 15, 30, are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-6, and 7-9 of U.S. Patent No. US 11,161,875.  
Regarding claims 1, 2, 5, 12, 15, and 30, claims 1, and 5-9 of ‘875 require a composition comprising a polypeptide having an amino acid sequence of FTTFTVT (SEQ ID NO: 1) with 1-5 additional residues, including the limitations of capped N-acyl and C-amido termini, and the use 

US Patent No. US 10,550,151 B2 (‘151), Pub: Feb. 4, 2020. 
Claims 1, 2, 30, and 33 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10,550,151 B2.  
Regarding claims 1,2, and 33 claims 1 and 3 of ‘151 recite an isolated construct comprising a peptide having at least 90% sequence homology to DGIWKASFTTFTVTKYWFYR (SEQ ID NO: 5), or DGIWKASFTTFTVT (SEQ ID NO: 6), further comprising the amino acid sequence RRPPR (SEQ ID NO: 1). 
Regarding claim 30, claim 2 and 4 of ‘151 recite compositions comprising a pharmaceutically acceptable carrier. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '151 claims anticipates and renders obvious the polypeptides of the instant claims 1 and 2, the composition of claim 30 and the pure peptide of claim 33.  

Conclusion
Claims 1, 2, 5, 9, 11, 12, 15, 17, 22, 30, 33, and 66 are rejected.  No claims are currently allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658